Citation Nr: 0928087	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a left foot disorder.  

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for anal fistula.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  Hearings before the undersigned Veterans Law 
Judge were held in January 2008 and April 2009.  The hearing 
transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  A claim of service connection for a low back disorder was 
denied in a November 1995 Board decision.  That decision is 
final, and evidence presented since the November 1995 
decision does not bear directly and substantially upon the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
 
2.  An application to reopen a claim of service connection 
for a left foot disorder was denied in an August 1996 RO 
decision.  That decision is final, and evidence presented 
since the August 1996 decision does not bear directly and 
substantially upon the matter under consideration and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An application to reopen a claim of service connection 
for a right knee disorder was denied in an August 1996 RO 
decision.  That decision is final, and evidence presented 
since the April 1996 decision does not bear directly and 
substantially upon the matter under consideration and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The Veteran was not exposed to an herbicide during 
service.  

5.  The Veteran's prostate cancer was not incurred in service 
and is not causally related to service or any incident 
therein.  

6.  The Veteran's anal fistula was not incurred in service 
and is not causally related to service or any incident 
therein.  


CONCLUSIONS OF LAW

1.  The November 1995 decision by the Board that denied a 
claim of service connection for a low back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 
38. C.F.R. § 20.1100 (1995).  

2.  The August 1996 decision by the RO that denied the 
applications to reopen the claims of service connection for a 
left knee disorder and a right knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).

3.  New and material evidence sufficient to reopen the claims 
of service connection for a low back disorder, a left foot 
disorder, or a right knee disorder has not been presented.  
38 U.S.C.A. §5108 (West 1991); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).  

4.  The criteria for service connection for prostate cancer 
have not been met.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


5.  The criteria for service connection for anal fistula have 
not been met.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the applications to reopen, in October 2000 
and July 2006, the agency of original jurisdiction (AOJ) sent 
letters to the Veteran providing notice of the general 
requirements for service connection, definitions of "new" 
and "material", information on what specific evidence was 
needed to reopen the claims, and the effective date and 
disability rating regulations.  The Board notes that the July 
2006 letter postdated the initial adjudication.  The Board 
finds that no prejudice resulted, however since the claims 
were subsequently readjudicated without taint from the prior 
decisions.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board also notes 
that claims were initially readjudicated under the wrong 
standard (i.e. the "new" standard").  See September 2008 
Statement of the Case.  The claims were then readjudicated 
under the proper standard, however, and the Board finds that 
no prejudice results.  The evidence indicates that the 
Veteran is aware of what specific evidence is needed to 
reopen each claim, and he has been able to effective 
participate in the appeals process, to include by 
participating in a personal hearing.  Thus, the Board finds 
that no additional notice is needed.  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining all 
available medical records, obtaining Social Security 
Administration (SSA) records, and providing a personal 
hearing.  Thus, the Board finds that the matters are ready 
for adjudication.  

With regard to the claims of service connection, in June 2005 
and March 2006, the AOJ sent the Veteran letters providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman, and 
although the March 2006 letter postdated the initial 
adjudication, no prejudice resulted since the claims were 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  VA has also done everything reasonably possible to 
assist the Veteran with respect to these claims for benefits, 
such as obtaining medical records, obtaining SSA records, 
researching in-service herbicide exposure, and providing a 
hearing.  The Board notes that there is no VA examination 
with a nexus opinion on file.  None is required for either 
claim, however.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.

Request to Reopen

Claims of service connection for a low back disorder, a left 
foot disorder, and a right knee disorder were denied by the 
Board in a November 1995 decision, and applications to reopen 
the claims of service connection for a left foot disorder and 
a right knee disorder were denied in a August 1996 RO 
decision.  These decisions are final based on the evidence 
then of record.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1995).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001) .

Low Back Disorder 

The Veteran's previous claim of service connection for a low 
back disorder was denied by because, although the service 
medical evidence revealed treatment for back injury/disorder 
during service, the evidence indicated that the problem 
resolved prior to separation, there was no evidence of 
continuity of symptomatology since service, and there was no 
competent medical evidence otherwise suggesting a link 
between the post-service back disorder and service.  

Evidence received in support of this application to reopen 
includes VA, SSA, and private medical records which reflect 
ongoing treatment for a back disorder.  Although this 
evidence is "new" in that it was not previously seen, the 
evidence is not material since it is merely cumulative of 
medical evidence previously considered by the RO; the 
evidence previously considered already established that the 
Veteran has been treated for a low back disorder since 
service.  This "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
evidence that a chronic low back disorder onset during 
service, existed continuously since service, or was causally 
related to service.  

The Board notes that the Veteran has testified that he has 
had low back pain continuously since service and that he 
received treatment for his low back beginning in 1969.  This 
testimony is not corroborated by the medical evidence of 
record, however.  Moreover, it is contradicted by the 
Veteran's previous histories which indicated that he did not 
have a chronic problem with his low back until many years 
after service, and the Board finds that the previously 
considered histories are more credible and probative since 
they are more contemporaneous with service.  See, e.g., 
August 1991 statement; November 1991 hearing testimony.  
Thus, the Board finds that the Veteran's testimony, standing 
alone, is not "material" evidence with which the claim can 
be opened.  In sum, the Board finds that the "new" evidence 
fails to cure the defect presented by the previous decisions, 
namely the lack of evidence that a chronic low back condition 
onset during service or is causally related to service.  
Thus, the Board finds that new and material evidence has not 
been submitted, and the request to reopen is denied.

Left Foot Disorder 

The previous claims of service connection for a left foot 
disorder were denied because, although the service medical 
evidence revealed treatment for left foot problems during 
service, the evidence indicated that the left foot conditions 
resolved prior to separation, there was no evidence of 
continuity of symptomatology since service, and there was no 
competent medical evidence otherwise suggesting a link 
between a post-service left foot disorder and service.  

Evidence received in support of this application to reopen 
includes VA, SSA, and private medical records which reflect 
ongoing treatment for a left foot disorder.  Although this 
evidence is "new" in that it was not previously seen, the 
evidence is not material since it is merely cumulative of 
medical evidence previously considered by the RO; the 
evidence previously considered already established that the 
Veteran has been treated for a left foot disorder since 
service.  This "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
evidence that a chronic left foot disorder onset during 
service, existed continuously since service, or was causally 
related to service.  

The Board notes that the Veteran has testified that he has 
had left foot pain and problems continuously since service 
and that he received treatment for his left foot beginning in 
1969.  This testimony is not corroborated by the medical 
evidence of record, however, and it is contradicted by the 
Veteran's previous histories which indicated that a chronic 
problem with his left foot did not develop until many years 
after service.  The Board finds that the previously 
considered histories are more credible and probative since 
they are more contemporaneous with service.  See, e.g., 
August 1991 statement; November 1991 hearing testimony.  
Thus, the Board finds that the Veteran's testimony, standing 
alone, is not "material" evidence with which the claim can 
be opened.  In sum, the Board finds that the "new" evidence 
fails to cure the defect presented by the previous decisions, 
namely the lack of evidence that a chronic left foot 
condition onset during service or is causally related to 
service.  Thus, the Board finds that new and material 
evidence has not been submitted, and the request to reopen is 
denied.

Right Knee Disorder 

The Veteran's previous claims of service connection for a 
right knee disorder were previously denied by because, 
although the service medical evidence revealed treatment for 
right knee injury/disorder during service, the evidence 
indicated that the condition resolved prior to separation, 
there was no evidence of continuity of symptomatology since 
service, and there was no competent medical evidence 
otherwise suggesting a link between a post-service right knee 
disorder and service.  

Evidence received in support of this application to reopen 
includes VA, SSA, and private medical records which reflect 
ongoing treatment for a right knee disorder.  Although this 
evidence is "new" in that it was not previously seen, the 
evidence is not material since it is merely cumulative of 
medical evidence previously considered by the RO; the 
evidence previously considered already established that the 
Veteran has been treated for a right knee disorder since 
service.  This "new" evidence fails to cure the defect 
presented by the previous decisions, namely the lack of 
evidence that a chronic right knee disorder onset during 
service, existed continuously since service, or was causally 
related to service.  The Board notes that the Veteran has 
testified that he has had right knee pain and problems 
continuously since service and that he received treatment for 
his right knee beginning in 1971.  This testimony is 
cumulative of histories previously considered, however, so it 
cannot serve, standing alone, as "material" evidence.  In 
sum, the Board finds that the "new" evidence fails to cure 
the defect presented by the previous decisions, namely the 
lack of evidence that a chronic right knee condition onset 
during service or is causally related to service.  Thus, the 
Board finds that new and material evidence has not been 
submitted, and the request to reopen is denied.

Service Connection

The Veteran contends that he has prostate cancer and post-
operative residuals of anal fistula and abscess secondary to 
service, to include secondary to in-service exposure to Agent 
Orange.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service treatment records reveal no complaints or findings 
suggestive of prostate cancer or anal fistula and abscess, 
and examinations in June 1966 and May 1967 reflect normal 
findings for the anus and rectum and negative histories as to 
"tumor, growth, cyst, cancer, frequent or painful urination, 
or rectal disease.  

The post-service medical evidence indicates that the first 
findings of a rectal abscess is found in May 1987, when the 
Veteran sought treatment for a large, swollen, tender area in 
the perirectal region, which had progressively worsened over 
approximately four days.  See May 1987 Wake Medical Center 
record.  The record notes that the Veteran denied any 
previous similar problems.  After examination, the Veteran 
was diagnosed with a large right perirectal abscess with 
cellulitis of the right buttocks and probable fistula.  The 
Veteran then underwent an incision and drainage of the area.  
Subsequent records indicate that the Veteran underwent 
treatment for additional rectal abscess in March 1992, June, 
1994, April 1998, March 2000, and June 2004.  See generally 
Wake Medical Center records.  

The post-service medical records also documents findings of 
elevated prostate-specific antigens beginning in July 2004.  
Based on these elevated findings, the Veteran underwent an 
ultrasound and biopsy which revealed adenocarcinoma of the 
left prostate.  See December 2004 VA treatment record.  The 
Veteran received radiation therapy for the cancer, and the 
medical records reveal negative clinical findings as to the 
recurrence of cancer or metastasis since at least 2006.   

Prostate Cancer

VA regulations provide presumptive service connection for 
prostate cancer for veterans exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.309(e).  Exposure to an herbicide agent is only presumed 
for veterans who served within the land boundaries of the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 
(Fed. Cir. 2008) (upholding VA's interpretation that service 
in Vietnam requires that a claimant have set "foot-on-land" 
in Vietnam).  The Veteran did not serve in Vietnam, however, 
so exposure to Agent Orange cannot be presumed; any herbicide 
exposure must be demonstrated for the record.  

The Veteran has reported that he was exposed to herbicides 
when handling "flyaway kits" when stationed at Holloman Air 
Force Base in New Mexico in 1964 and 1965 and while stationed 
in Turkey in 1966.  

The service personnel records indicate that the Veteran was 
stationed at Holloman Air Force base from July 1963 to 
September1964 and at Incirlik Air Force base in Turkey from 
November 1966 to June 1967.  The service personnel records do 
not document any herbicide exposure, however, and research 
into the Department of Defense (DOD) herbicide use list did 
not reveal any use, storage, or testing of herbicides at 
Holloman Air Force Base, any other location in New Mexico, or 
any location in Turkey.  Furthermore, the research revealed 
no indication that the "flyaway kits" contained toxic 
chemicals.  The Board notes that the Veteran is competent to 
report that he had chemical exposure in service.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  The Veteran is not competent to make a determination 
that this liquid was an herbicide, however, and in the 
absence of corroborative evidence that the liquid was an 
herbicide, service connection cannot be presumed.  

Service connection may still be established on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
this case, however, the Board finds that service connection 
is not warranted on a direct basis because the evidence does 
not indicate that prostate cancer onset in service or is 
causally related to service.  Service treatment and 
examination records do not report any diagnoses of prostate 
cancer or any symptoms indicative of prostate cancer, and the 
earliest evidence suggestive of prostate cancer dates 
approximately 37 years after separation.  See Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed 
prior to initial complaint can be considered as evidence 
against the claim.).  Additionally, the evidence of record 
also does not contain any competent evidence linking the 
Veteran's prostate cancer to service, to include the reported 
in-service hazardous chemical exposure.  Thus, based on the 
absence of evidence an in-service occurrence, the length of 
time between separation and the initial reported diagnosis, 
and the absence of a nexus opinion, service connection for 
prostate cancer must be denied.  

Anal Fistula 

After review of the evidence, the Board finds that service 
connection is not warranted for status-postoperative anal 
fistula because the evidence does not indicate that the 
condition onset in service or is causally related to service.  
Service treatment and examination records do not report any 
diagnoses of anal fistula or any symptoms indicative of anal 
fistula, and the earliest evidence suggestive of a recurrent 
condition dates approximately 20 years after separation.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  
Additionally, the evidence of record also does not contain 
any competent evidence linking the Veteran's condition to 
service, to include the reported in-service toxic chemical 
exposure.  Thus, based on the absence of evidence an in-
service occurrence, the length of time between separation and 
the initial reported diagnosis, and the absence of a nexus 
opinion, service connection for anal fistula must be denied.  




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a low back disorder.  The 
request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a left foot disorder.  The 
request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a right knee disorder.  The 
request to reopen is denied.  

Service connection for prostate cancer is denied. 
 
Service connection for rectal cancer is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


